DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022, 01/27/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Current Application: 16/561977
US 2021/0265984
1. An electrical circuit comprising: 
a switch adapted to couple two photovoltaic devices; 
an energy harvesting circuit coupled to the switch to collect power from a voltage drop across the switch; and a control circuit coupled to the energy harvesting circuit to maintain the switch in an on state in response to current flow through the switch and to latch the switch off in response to no current flow through the switch. 
1. (Previously Presented) An electrical circuit comprising: a switch having an input, output, and control gate; an energy harvesting circuit coupled to the input and output of the switch to collect power from a voltage drop across the switch; and a gate control circuit coupled to the energy harvesting circuit and the control gate of the switch to maintain the switch in an 'on' state in response to power received from the energy harvesting circuit and to latch the switch off in response to no power being collected from the energy harvesting circuit.
2. The circuit of claim 1, wherein the control circuit controls the switch to maintain a minimum voltage drop for feeding the energy harvesting circuit over a wide range of currents through the switch. 
2. (Original) The circuit of claim 1 wherein the gate control circuit controls the switch to maintain a minimum voltage for feeding the energy harvesting circuit over a wide range of currents through the switch.
3. The circuit of claim 1, wherein the control circuit controls the switch to maintain a minimum voltage drop for feeding the energy harvesting circuit over a wide range of currents through an input and output of the switch. 
4. (Previously Presented) The circuit of claim 1 wherein the gate control circuit controls the switch to maintain a minimum voltage for feeding the energy harvesting circuit over a wide range of currents through the input and output of the switch.
4. The circuit of claim 1,
 wherein the energy harvesting circuit comprises a resonant converter having a turns ration sufficient to convert the voltage drop for the control circuit to keep the switch in an on state while current is flowing through the switch. 
5. (Previously Presented) The circuit of claim 1 wherein the energy harvesting circuit comprises a resonant converter having a turns ratio sufficient to convert the voltage drop for the gate control circuit to keep the switch in an on state while current is flowing through the switch.
5. The circuit of claim 1 and further comprising a Zener diode coupled between the energy harvesting circuit and an input to cause the switch to turn on prior to avalanche. 
6. (Previously Presented) The circuit of any of claims 1 and further comprising a zener diode coupled between the energy harvesting circuit and the input to cause the switch to turn on prior to avalanche.
6. The circuit of claim 1 and further comprising a rectifier coupled to the energy harvesting circuit that activates the energy harvesting circuit in response to an AC signal across the switch to turn on the latched off switch.
7. (Previously Presented) The circuit of any of claims 1 and further comprising a rectifier coupled to the energy harvesting circuit that activates the energy harvesting circuit in response to an AC signal across the switch.
7. (Original) The circuit of claim 1 and further comprising a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
8. (Previously Presented) The circuit of any of claims 1 and further comprising a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
8. (Original) The circuit of claim 1 wherein the switch comprises a solid-state switch.
9. (Previously Presented) The circuit of any of claims 1 wherein the switch comprises a solid-state switch.

9. (Previously Presented) The circuit of claim 1 wherein the switch is configured to latch to a high impedance state in response to low current across the switch resulting in a low voltage at a gate of the switch.
10. (Previously Presented) The circuit of any of claims 1 wherein the switch is configured to latch to a high impedance state in response to low current across the switch resulting in a low voltage at the gate of the switch.
10. (Currently Amended) A system comprising: a plurality of protective devices, each protective device coupled in series between two of the PV modules, forming an alternating series of PV modules and protective devices, wherein the protective devices comprise: an energy harvesting circuit coupled to the switch to collect power from a voltage drop across the switch; and a control circuit coupled to the energy harvesting circuit to maintain the switch in an on low impedance state in response to current flow through the switch and to turn off the switch in response to no current flow through the switch to prevent the energy harvesting circuit from collecting power and to latch the switch off.
11. (Previously Presented) A system comprising: a plurality of photovoltaic (PV) modules coupled in series; a plurality of switches coupled between pairs of the PV modules in series, wherein at least one of the switches comprises: a switch having a high impedance latchable state; an energy harvesting circuit coupled to the switch to collect power from the voltage drop across the switch; and a control circuit coupled to the energy harvesting circuit to maintain the solid-state switch in an 'on' low impedance state and to latch the switch off in the high impedance state in response to no power being collected from the energy harvesting circuit.
11. (Original) The system of claim 10 and further comprising a master switch coupled to the series string of PV modules and switches, the master switch capable of stopping current flow in the series string.
12. (Original) The system of claim 11 and further comprising a master switch coupled to the series string of PV modules and switches, the master switch capable of stopping current flow in the series string.
12. (Previously Presented) The system of claim 11 wherein the switches latch to the high- impedance latchable state in response to the master switch stopping current flow.
13. (Original) The system of claim 12 wherein the switches latch to the high-impedance state in response to the master switch stopping current flow.
16. (Currently Amended) A method comprising: harvesting energy from a disconnect switch while DC current is flowing through the disconnect switch that is series coupled between a first device and a second deviclatch the disconnect switch off and disconnect the first and second devices.
14. (Currently Amended) A method comprising: harvesting energy from a disconnect switch while DC current is flowing through the switch; generating a supply voltage from the harvested energy; applying a voltage to a control gate of the disconnect switch, the 
17. (Previously Presented) The method of claim 16 and further comprising placing the disconnect switch in a conductive state in response to an AC current signal applied through the disconnect switch.

15. (Currently Amended) The method of claim 14 and further comprising placing the disconnect switch in a conductive state in response to an AC signal applied to the disconnect switch, the disconnect switch comprising a solid-state switch.


Claims 1-12, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 of Application 17/261,792 (US 2021/0265984). Although the claims at issue are not identical, they are not patentably distinct from each other because current application recites “a switch” wherein the Application 17/261792 recites “a switch having an input, output and control gate” which is obvious to one with ordinary skill in the art that a switch would have an input, output and control gate as the current application teaches in Fig. 2-3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/002045 (Hassan-Ali).

Regarding claim 1, Hassan-Ali teaches electrical circuit (Fig. 5A-B shows an energy harvesting device 300 ie. electrical circuit) comprising:
 a switch adapted to couple two photovoltaic devices (Fig. 5B shows switch comprising diode 318 and transistor 310 adapted to couple one or more PV modules comprising power source 308) [0035-0036]; 
an energy harvesting circuit coupled to the switch to collect power from a voltage drop across the switch (power harvesting device 300 is coupled to the switch comprising diode 318 and transistor 310 to collect power from a voltage drop across the diode 318 and transistor 310) [0037-0038, 0047]; and
 a control circuit coupled to the energy harvesting circuit to maintain the switch in an on state in response to current flow through the switch and to latch the switch off in response to no current flow through the switch (control circuit ie. powered device 340 is coupled to power harvesting device 300 to maintain the transistor 310 in ON state when there is gate voltage present ie. in response to current flowing through the transistor 310 and latch off transistor 310 in response to no gate voltage through the transistor 310 ie. no current flow through the switch, thereby when there is no current on the conductor 102, no current flows through the switch comprising diode 318, and transistor 310 resulting in no voltage drop which would be used to power the powered device 340 that sends gate voltage to gate 314 of transistor and thereby turning the transistor OFF) [0020, 0034-0038, 0041-0042, 0047]. 

Regarding claim 2, Hassan-Ali teaches wherein the control circuit controls the switch to maintain a minimum voltage drop for feeding the energy harvesting circuit over a wide range of currents through the switch (powered device 340 ie. control circuit controls the switch comprising transistor 310 and diode 318 to maintain a minimum voltage drop for feeding power harvesting circuit 300 over a wide range of currents through the switch) [0036-0039].

Regarding claim 3, Hassan-Ali teaches wherein the control circuit controls the switch to maintain a minimum voltage drop for feeding the energy harvesting circuit over a wide range of currents through an input and output of the switch (powered device 340 ie. control circuit controls the switch comprising transistor 310 and diode 318 to maintain a minimum voltage drop for feeding power harvesting circuit 300 over a wide range of currents through the input node 304 and output node 306 of the switch) [0036-0039].

Regarding claim 6, Hassan-Ali teaches further comprising a rectifier coupled to the energy harvesting circuit that activates the energy harvesting circuit in response to an AC signal across the switch to turn on the latched off switch (Fig. 3 shows diode 126 which is a rectifier coupled to energy harvesting device 300 that actives the energy harvesting in response to an AC signal along the conductor 102 across the switch to turn on the switch) [0013, 0029].


Regarding claim 8, Hassan-Ali teaches wherein the switch comprises a solid-state switch (transistor 310 which is part of the switch comprises power MOSFET ie. a solid-state switch) [0036].

Regarding claim 9, Hassan-Ali teaches wherein the switch is configured to latch to a high impedance state in response to low current across the switch resulting in a low voltage at a gate of the switch (when the gate voltage at the transistor 310 is low, the transistor is latched to a high impedance state) [0034-0039].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0133938 (Tiefnig).

Regarding claim 4, Hassan-Ali teaches wherein the energy harvesting circuit to convert the voltage drop for the control circuit to keep the switch in an on state while current is flowing through the switch (power harvesting device 300 is coupled to the switch comprising diode 318 and transistor 310 to collect power from a voltage drop across the diode 318 and transistor 310 and control circuit ie. powered device 340 is coupled to power harvesting device 300 to maintain the transistor 310 in ON state when there is gate voltage present ie. in response to current flowing through the transistor 310; the boost converter 325 boosting the tiny voltage from voltage drop into a larger voltage) [0034-0039, 0047].
However, Hassan-Ali tdoes not teach wherein the energy harvesting circuit comprises a resonant converter having a turns ratio.
	However, Tiefnig teaches wherein the energy harvesting circuit comprises a resonant converter having a turns ratio (Fig. 3 converter 320 having turns ration to convert a voltage into a different voltage) [0007-0008, 0043-0044, 0060].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the energy harvesting circuit comprising a resonant converter having turns ration in order to convert the voltage into a different voltage as taught by Tiefnig to the energy harvesting circuit as taught by Hassan-Ali in order to ensure that in case of an AC current carrying conductor the high turn ratio of the resonant converter can convert to a required output in order to increase the efficiency of the energy harvesting circuit. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2009/0309538 (Xu).

Regarding claim 5, Hassan-Ali teacahes circuit of claim 1. 
However, Hassan-Ali does not teach further comprising a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche.
	However, Xu teaches a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche [0015].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to a Zener diode to provide protection to the load from overvoltage or avanlanche condition as taught by Xu incorporated in the power supply circuit of Hassan-Ali in order to prevent any voltage spikes and thereby protecting the circuit from damages due to voltage avalanching. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2018/0360312 (Gupta).

Regarding claim 7, Hassan-Ali teaches circuit of claim 1. 
However, Hassan-Ali does not teach further comprising a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
	However, Gupta teaches a resonant filter (Fig. 1 filter 24) coupled between the energy harvesting circuit (Fig. 1 energy harvester circuit 26) and the switch (switch 36) to prevent turn on due to noise [0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a resonant filter coupled between the energy harvesting circuit and the switch as taught by Gupta in the power harvesting system of Hassan-Ali in order to prevent any noise current from causing the switch to malfunction and thereby lead the circuit to be damaged. 


Claim 10, 12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern).


Regarding claim 10, Hassan-Ali teaches a system comprising: 
forming an alternating series of PV modules and protective devices (Fig. 5B shows a system comprising an alternating series of power source 308 comprising PV modules and the energy harvesting device 300 and protective switch comprising diode 318, transistor 310), 
wherein the protective devices comprise:
an energy harvesting circuit coupled to the switch to collect power from a voltage drop across the switch (Fig. 5B shows switch comprising diode 318 and transistor 310 adapted to couple one or more PV modules comprising power source 308; power harvesting device 300 is coupled to the switch comprising diode 318 and transistor 310 to collect power from a voltage drop across the diode 318 and transistor 310) [0035-0038, 0047]; and 
a control circuit coupled to the energy harvesting circuit to maintain the switch in an on low impedance state in response to current flow through the switch and to turn off the switch in response to no current flow through the switch to prevent the energy harvesting circuit from collecting power and to latch the switch off (control circuit ie. powered device 340 is coupled to power harvesting device 300 to maintain the transistor 310 in ON state when there is gate voltage present ie. in response to current flowing through the transistor 310 and latch off transistor 310 in response to no gate voltage through the transistor 310 ie. no current flow through the switch, thereby when there is no current on the conductor 102, no current flows through the switch comprising diode 318, and transistor 310 resulting in no voltage drop which would be used to power the powered device 340 that sends gate voltage to gate 314 of transistor and thereby turning the transistor OFF) [0020, 0034-0038, 0041-0042, 0047].
	However, Hassan-Ali does not teach a plurality of protective devices, each protective device coupled in series between two of the PV modules. 
	However, Loewenstern teaches a plurality of protective devices, each protective device coupled in series between two of the PV modules (Fig. 1A shows the series connected plurality of protective devices 102 between two of the PV modules 101) [0042]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protective devices in series between two of the PV modules as taught by Loewenstern to the system of Hassan-Ali in order to ensure that the protective devices are turned on when there is not safety hazard and the protective devices are turned off to protect the circuit. 

Regarding claim 12, Hassan-Ali teaches wherein the switches latch to the high-impedance latchable state in response to the master switch stopping current flow (when the gate voltage at the transistor 310 is low, the transistor is latched to a high impedance state when there is not current in the conductor 102) [0034-0039].

Regarding claim 16, Hassan-Ali teaches a method comprising: 
harvesting energy from a disconnect switch while DC current is flowing through the disconnect switch (Fig. 5B shows switch comprising diode 318 and transistor 310 adapted to couple one or more PV modules comprising power source 308) [0035-0036]; 
generating a supply voltage from the harvested energy (power harvesting device 300 is coupled to the switch comprising diode 318 and transistor 310 to collect power from a voltage drop across the diode 318 and transistor 310) [0037-0038, 0047]; 
applying a voltage to a control gate of the disconnect switch, the voltage being generated by a control circuit coupled to the supply voltage; and placing the disconnect switch in a high impedance state in response to a lack of DC current flowing through the disconnect switch to latch the disconnect switch off and disconnect the first and second devices (control circuit ie. powered device 340 is coupled to power harvesting device 300 to maintain the transistor 310 in ON state when there is gate voltage present ie. in response to current flowing through the transistor 310 and latch off transistor 310 in response to no gate voltage through the transistor 310 ie. no current flow through the switch, thereby when there is no current on the conductor 102, no current flows through the switch comprising diode 318, and transistor 310 resulting in no voltage drop which would be used to power the powered device 340 that sends gate voltage to gate 314 of transistor and thereby turning the transistor OFF) [0020, 0034-0038, 0041-0042, 0047].
However, Hassan-Ali does not teach switch that is series coupled between a first photovoltaic device and a second photovoltaic device. 
	However, Loewenstern teaches switch that is series coupled between a first photovoltaic device and a second photovoltaic device (Fig. 1A shows the series connected plurality of protective devices 102 between two of the PV modules 101) [0042]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protective devices in series between two of the PV modules as taught by Loewenstern to the system of Hassan-Ali in order to ensure that the protective devices are turned on when there is not safety hazard and the protective devices are turned off to protect the circuit. 

Regarding claim 17, Hassan-Ali teaches and further comprising placing the disconnect switch in a conductive state in response to an AC current signal applied through the disconnect switch (when the conductor 102 is carrying AC current signal which flows through the switch comprising diode 318 and transistor 310 the transistor 310 is in ON state) [0017, 0029, 0035-0039].

Regarding claim 18, Hassan-Ali teaches wherein the AC current signal [0013, 0017, 0029, 0035]. 
However, Hassan-Ali does not teach the AC current to have a current between 1 mA and 1 A at 10 kHz up to 10 MHz.
	However, Loewenstern teaches current being 10 A [0079, 0090-0091]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have the current being 10A, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern) further in view of US 2012/0300347 (Fahrenbruch).

Regarding claim 11, Hassan-Ali and Loewenstern teaches system of claim 10.
However, Hassan-Ali does not teach further comprising a master switch coupled to the series string of PV modules and switches, the master switch capable of stopping current flow in the series string.
	However, Fahrenbruch teaches a master switch coupled to the series string of PV modules and switches, the master switch capable of stopping current flow in the series string (Fig. 3 shows power switch 310 which is coupled to the series string of PV modules and switches capable of stopping current flow in series string) [0054-0055, 0061-0062, 0066-0071]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a master switch coupled to the series string of PV modules and switches as taught by Fahrenbruch to the PV module as taught by Hassan-Ali and Loewenstern in order to ensure that when the master switch is open there is no current flow and when the master switch is close the current starts to flow thereby powering the entire circuit. 


Regarding claim 19, Hassan-Ali and Loewenstern teaches claim 16. 
However, Hassan-Ali does not teach wherein the lack of the DC current is caused to create an open circuit in a series connected string of alternating protective devices, each including disconnect switches and photo voltaic modules.
However, Loewenstern teaches wherein the lack of the DC current is caused to create an open circuit in a series connected string of alternating protective devices, each including disconnect switches and photo voltaic modules (Fig. 1A shows the series connected plurality of protective devices 102 between two of the PV modules 101 and there a lack of DC current is caused to create an open circuit in a series connected string of alternating protective devices each including disconnect switches and photovoltaic modules) [0042].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of protective devices in series between two of the PV modules as taught by Loewenstern to the system of Hassan-Ali in order to ensure that the protective devices are turned on when there is not safety hazard and the protective devices are turned off to protect the circuit.
However, Hassan-Ali and Loewenstern does not teach a master switch. 
However, Fahrenbruch teaches a master switch (Fig. 3 shows power switch 310 which is coupled to the series string of PV modules and switches capable of stopping current flow in series string) [0054-0055, 0061-0062, 0066-0071]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a master switch coupled to the series string of PV modules and switches as taught by Fahrenbruch to the PV module as taught by Hassan-Ali and Loewenstern in order to ensure that when the master switch is open there is no current flow and when the master switch is close the current starts to flow thereby powering the entire circuit. 


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern) further in view of US 2017/0133938 (Tiefnig).


Regarding claim 13, Hassan-Ali teaches wherein the energy harvesting circuit to convert the voltage drop for the control circuit to keep the switch in an on state while current is flowing through the switch (power harvesting device 300 is coupled to the switch comprising diode 318 and transistor 310 to collect power from a voltage drop across the diode 318 and transistor 310 and control circuit ie. powered device 340 is coupled to power harvesting device 300 to maintain the transistor 310 in ON state when there is gate voltage present ie. in response to current flowing through the transistor 310; the boost converter 325 boosting the tiny voltage from voltage drop into a larger voltage) [0034-0039, 0047];
However, Hassan-Ali tdoes not teach wherein the energy harvesting circuit comprises a resonant converter having a turns ratio.
	However, Tiefnig teaches wherein the energy harvesting circuit comprises a resonant converter having a turns ratio (Fig. 3 converter 320 having turns ration to convert a voltage into a different voltage) [0007-0008, 0043-0044, 0060].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the energy harvesting circuit comprising a resonant converter having turns ration in order to convert the voltage into a different voltage as taught by Tiefnig to the energy harvesting circuit as taught by Hassan-Ali in order to ensure that in case of an AC current carrying conductor the high turn ratio of the resonant converter can convert to a required output in order to increase the efficiency of the energy harvesting circuit. 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern) further in view of US 2009/0309538 (Xu). 

Regarding claim 14, Hassan-Ali teaches claim 10. 
However, Hassan-Ali does not teach further comprising a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche.
	However, Xu teaches a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche [0015].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to a Zener diode to provide protection to the load from overvoltage or avanlanche condition as taught by Xu incorporated in the power supply circuit of Hassan-Ali in order to prevent any voltage spikes and thereby protecting the circuit from damages due to voltage avalanching. 

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern) further in view of US 2018/0360312 (Gupta). 

Regarding claim 15, Hassan-Ali teaches further comprising: a rectifier coupled to the energy harvesting circuit that activates the energy harvesting circuit in response to an AC signal across the switch to turn on the switch (Fig. 3 shows diode 126 which is a rectifier coupled to energy harvesting device 300 that actives the energy harvesting in response to an AC signal along the conductor 102 across the switch to turn on the switch) [0013, 0029]. 
However, Hassan-Ali does not teach further comprising a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
	However, Gupta teaches a resonant filter (Fig. 1 filter 24) coupled between the energy harvesting circuit (Fig. 1 energy harvester circuit 26) and the switch (switch 36) to prevent turn on due to noise [0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a resonant filter coupled between the energy harvesting circuit and the switch as taught by Gupta in the power harvesting system of Hassan-Ali in order to prevent any noise current from causing the switch to malfunction and thereby lead the circuit to be damaged. 


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/002045 (Hassan-Ali) in view of US 2017/0288384 (Loewenstern) further in view of US 2009/0309538 (Xu) and US 2018/0360312 (Gupta). 

	 
Regarding claim 20. (Previously Presented) The method of claim 16 and further comprising: 
However, Hassan-Ali does not teach further comprising a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche.
	However, US 2009/0309538 (Xu) Xu teaches a Zener diode coupled between the energy harvesting circuit and the switch to cause the switch to turn on prior to avalanche [0015].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to a Zener diode to provide protection to the load from overvoltage or avanlanche condition as taught by Xu incorporated in the power supply circuit of Hassan-Ali in order to prevent any voltage spikes and thereby protecting the circuit from damages due to voltage avalanching. 
However, Hassan-Ali does not teach further comprising a resonant filter coupled between the energy harvesting circuit and the switch to prevent turn on due to noise.
	However, Gupta teaches a resonant filter (Fig. 1 filter 24) coupled between the energy harvesting circuit (Fig. 1 energy harvester circuit 26) and the switch (switch 36) to prevent turn on due to noise [0022-0023].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a resonant filter coupled between the energy harvesting circuit and the switch as taught by Gupta in the power harvesting system of Hassan-Ali in order to prevent any noise current from causing the switch to malfunction and thereby lead the circuit to be damaged. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836  

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836